DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Narayanaswamy et al (US 2019/0161683 A1) herein after “Nara”.
The process of making a pyrolysis as recited in claim 1 includes two steps (1) introducing a pyrolysis feed comprising general recycled waste into a general pyrolysis unit and (2) pyrolyzing at least a portion of the pyrolysis feed in the presence of a general catalyst to form a pyrolysis effluent comprising a pyrolysis oil which has properties as recited in claims.
These properties include (1) aromatic contents (i), paraffin and olefin contents (ii) and density (iii) as recited in claim 1, (2) the percentage of pyrolysis oil is comprised in the pyrolysis
effluent as recited claim 8, (3) the content of aromatic as recited in claim 9, (4) the content of paraffin and olefin as recited in claim 10; (4) the content of C6-12 hydrocarbons, C13-23, and C24+ as recited in claims 11, 12, 13, (5) the API gravity at 15°C as recited in claim 19, and (6) the weight ratio of C6-12 to C13-23 hydrocarbons as recited in claim 20 would be considered to be properties inherent from a process having similar steps.
Nara discloses a process converting a feedstock containing a plastic waste in a reactor in the presence of a catalyst (example 19; figure 1).
As discussed above, since the pyrolysis of recycle waste disclosed Nara is operated similarly as to the process recited in claim 1, these properties of the products as recited and as discussed above must be inherent in the pyrolysis product of Nara.
Nara discloses the feed of pyrolysis is plastic wasteclaims 2-6. The term “waste” can be understood as it is already used for a purpose before it becomes waste. In Nara process waste is recycled as a pyrolysis feed.
Nara discloses in examples such as in example 19 a mixed plastics containing 82% of polyethylene and polypropylene (also see figure 5A) is pyrolized in a fluid bed“ pyrolysis unit at temperatures such as 600°Cclaim 14.

Claim Rejections - 35 USC § 103
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0161683 A1) herein after “Nara” incorporated by Narayanaswamy et al (8,895,790) herein after “Nara2”.
Nara discloses a process as discussed above.
Nara discloses in paragraph 0041 Nara2 is incorporated entirely.
Nara does not the residence time as recited in claim 16. However, Nara2 discloses the pyrolysis can be accomplished with low residence time (on the order of seconds) (Nara2: col. 3, lines 59-65).
It would have been obvious to one having ordinary skill to one having ordinary skill in the art before the effective time of the claimed invention to have modified the Nara process by operating the pyrolysis with low residence time such as 0.1 to less than 10 seconds to arrive at the applicants’ process except the criticality can be shown by applicants.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0161683 A1) herein after “Nara” in view of Hashimoto et al (5,841,011).
Nara discloses a process as discussed above.
Nara does not disclose using a pyrolysis catalyst containing metal or metal oxide supported on a basic oxide. However, Hashimoto discloses a pyrolysis containing metal oxide supported on another oxide, namely alumina (the abstract; col. 3, lines 10-20 and 49-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nara process by using Hashimoto catalyst to arrive at the applicants’ claimed process since the catalyst is effective to pyrolyze plastic waste.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0161683 A1) herein after “Nara” in view of He et al (English abstract of CN 105238434).
Nara discloses a process as discussed above.
Nara does not disclose using a homogeneous catalyst as recited in claim 18. However, He discloses using an ionic liquid as a pyrolysis catalyst for a liquid-phase pyrolysis of biomass (the abstract).

It would have been obvious to one having ordinary skill to one having ordinary skill in the art before the effective time of the claimed invention to have modified the Nara process by using the homogeneous catalyst disclosed by He for the pyrolysis step of Nara to arrive at the applicants’ claimed process since He discloses that the method is environmentally friendly, safe, economic and easy to operate.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
The argument “Nara’s process is pyrolysis + hydrogenation + steam cracking. Our process is a product selective catalytic pyrolysis + steam cracking. We selected catalyst and conditions for pyrolysis to form specific products: more olefins+alkanes and less aromatics as shown in paragraph [0005]: "the use of certain pyrolysis catalysts and pyrolysis conditions may enhance the production of desirable alkanes in a pyrolysis oil and minimize the production of undesirable aromatics. More particularly, we have discovered that select catalyst with proper acidity may simultaneously enhance alkane production and deter formation of aromatics in pyrolysis oils.” is not persuasive since applicants do not claim (1) the claimed process is selective catalytic pyrolysis + steam cracking instead of a pyrolysis, (2) what the claimed catalyst is (see claims) instead of a general catalyst, (3) which condition the process is operated (see claims 1-15, 19, and 20).
The argument “Our process has "catalyst/conditions selective to paraffins and olefins (not aromatics)" and is conducted in the presence of a reducing agent in the pyrolysis reactor of plastics, not by a hydrotreater of the pyoil which is from the pyrolysis reactor.” is not persuasive since applicants do not claim so.’
The argument “86523US02 Nara’s process yields a lot of aromatics, while our process does not. Example 19 of Nara, Fig 18A, liquid yield is 31.3 wt% in which C6~C8 aromatics is 13.47 wt%, so aromatics in liquid is more than 43.0%, much higher than what we claim at 20% or less. The secondary reference does not remedy the deficiencies of Nara as the aromatics would still be around 43% and not under 20 as claimed in claim 1” is not persuasive since as discussed above the pyrolysis product stream of Nara 2019/0161683 A1), namely stream 12, is expected to have properties as the product of the claimed process.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772